Exhibit 10.3
EXECUTION VERSION
WOODWARD GOVERNOR COMPANY
AMENDMENT NO. 1 TO NOTE PURCHASE AGREEMENT
As of October 1, 2008
To the Holders of Notes
Named on the Signature Pages Hereto
Ladies and Gentlemen:
Woodward Governor Company (hereinafter, together with its successors and
assigns, the “Company”) agrees with you as follows:
1. PRELIMINARY STATEMENTS.
1.1. Note Issuances, etc.
Pursuant to that certain Note Purchase Agreement dated as of October 15, 2001
(as in effect immediately prior to giving effect to the Amendments (as defined
below) provided for hereby, the “Existing Note Purchase Agreement”, and as
amended by this Amendment Agreement (as defined below) and as may be further
amended, restated or otherwise modified from time to time, the “Note Purchase
Agreement”) the Company issued and sold Seventy Five Million Dollars
($75,000,000) in aggregate principal amount of its 6.39% Senior Notes due
October 15, 2011 (as amended, restated or otherwise modified from time to time
as of the date hereof, the “Notes”). The register for the registration and
transfer of the Notes indicates that the parties named in Annex 1 (the
“Noteholders”) to this Amendment No. 1 to Note Purchase Agreement (the
“Amendment Agreement”) are currently the holders of the entire outstanding
principal amount of the Notes.
2. DEFINED TERMS.
Capitalized terms used herein and not otherwise defined herein have the meanings
ascribed to them in the Existing Note Purchase Agreement.
3. AMENDMENTS TO THE EXISTING NOTE PURCHASE AGREEMENT.
Subject to Section 5 of this Amendment Agreement, the Required Holders and the
Company hereby agree to each of the amendments to the Existing Note Purchase
Agreement as provided for by this Amendment Agreement and specified in
Exhibit A. Such amendments are referred to herein, collectively, as the
“Amendments”.

 

 



--------------------------------------------------------------------------------



 



4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
To induce you to enter into this Amendment Agreement and to consent to the
Amendments, the Company represents and warrants as follows:
4.1. Reaffirmation of Representations and Warranties.
All of the representations and warranties contained in Section 5 of the Existing
Note Purchase Agreement are correct with the same force and effect as if made by
the Company on the date hereof except to the extent (a) that any of such
representations and warranties relate by their terms to a prior date or
(b) otherwise disclosed in the periodic and current reports filed by the Company
with the Securities and Exchange Commission since the Closing or set forth in
the Offering Memorandum relating to the 2008 Note Purchase Agreement, a copy of
which has been delivered to the Noteholders.
4.2. Organization, Power and Authority, etc.
The Company has all requisite corporate power and authority to enter into and
perform its obligations under this Amendment Agreement.
4.3. Legal Validity.
The execution and delivery of this Amendment Agreement by the Company and
compliance by the Company with its obligations hereunder and under the Note
Purchase Agreement: (a) are within the corporate powers of the Company; and
(b) do not violate or result in any breach of, constitute a default under, or
result in the creation of any Lien upon any property of the Company under the
provisions of: (i) its charter documents; (ii) any order, judgment, decree or
ruling of any court, arbitrator or Governmental Authority applicable to either
the Company or its property; or (iii) any agreement or instrument to which the
Company is a party or by which the Company or any of its property may be bound
or any statute or other rule or regulation of any Governmental Authority
applicable to the Company or its property.
This Amendment Agreement has been duly authorized by all necessary action on the
part of the Company, has been executed and delivered by a duly authorized
officer of the Company, and constitutes a legal, valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
reorganization, arrangement, insolvency, moratorium, or other similar laws
affecting the enforceability of creditors’ rights generally and subject to
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
4.4. No Defaults.
No event has occurred and no condition exists that: (a) would constitute a
Default or an Event of Default or (b) could reasonably be expected to have a
Material Adverse Effect.

 

2



--------------------------------------------------------------------------------



 



4.5. Disclosure.
This Amendment Agreement and the documents, certificates or other writings
delivered to the Noteholders by or on behalf of the Company in connection
therewith, taken as a whole, do not contain any untrue statement of a material
fact or omit to state any material fact necessary to make the statements therein
not misleading in light of the circumstances under which they were made. There
is no fact known to the Company that could reasonably be expected to have a
Material Adverse Effect that has not been set forth herein or in the other
documents, certificates and other writings delivered to the Noteholders by or on
behalf of the Company specifically for use in connection with the transactions
contemplated by the this Amendment Agreement.
5. EFFECTIVENESS OF AMENDMENTS.
The Amendments shall become effective only upon the date of the satisfaction in
full of the following conditions precedent (the “Effective Date”):
5.1. Execution and Delivery of this Amendment Agreement.
The Company and the Required Holders shall have executed and delivered this
Amendment Agreement.
5.2. Representations and Warranties True.
The representations and warranties set forth in Section 4 shall be true and
correct on such date in all respects.
5.3. Authorization.
The Company shall have authorized, by all necessary action, the execution,
delivery and performance of all documents, agreements and certificates in
connection with this Amendment Agreement.
5.4. Amendment to 2007 Bank Credit Agreement.
Each of the Noteholders shall have received, on or before the date hereof, a
fully executed copy of an amendment agreement to the Second Amended and Restated
Credit Agreement (the “2007 Bank Credit Agreement”), dated as of October 25,
2007, by and among the Company, the foreign subsidiary borrowers from time to
time parties thereto, the institutions from time to time party thereto as
lenders, and JPMorgan Chase Bank, National Association, as administrative agent
for itself and the other lenders party thereto, in form and substance
satisfactory to the Required Holders, and the conditions to the effectiveness
thereof, and all conditions to the obligations of the lenders thereunder to make
loans thereunder, shall have been satisfied or waived.

 

3



--------------------------------------------------------------------------------



 



5.5. 2008 Note Purchase Agreement.
Each of the Noteholders shall have received, on or before the date hereof, a
fully executed copy of the Note Purchase Agreement (the “2008 Note Purchase
Agreement”), dated as of October 1, 2008, by and among the Company and the
purchasers party thereto, in form and substance satisfactory to the Required
Holders, and the conditions to the effectiveness thereof, and all conditions to
the obligations of the purchasers party thereto to purchase the notes to be
issued thereunder shall have been satisfied or waived.
5.6. 2008 Bank Credit Agreement.
Each of the Noteholders shall have received, on or before the date hereof, a
fully executed copy of the Term Loan Credit Agreement (the “2008 Bank Credit
Agreement”), dated as of October 1, 2008, by and among the Company, the
institutions from time to time party thereto as lenders, and JPMorgan Chase
Bank, National Association, as administrative agent for itself and the other
lenders party thereto, in form and substance satisfactory to the Required
Holders, and the conditions to the effectiveness thereof, and all conditions to
the obligations of the lenders thereunder to make loans thereunder, shall have
been satisfied or waived.
5.7. Intercreditor Agreement.
Each of the Noteholders shall have received, on or before the date hereof, a
fully executed copy of the Amended and Restated Intercreditor Agreement, dated
as of October 1, 2008, by and among (i) JPMorgan Chase Bank, National
Association, as administrative agent for itself and the other lenders under the
2007 Bank Credit Agreement, (ii) JPMorgan Chase Bank, National Association, as
administrative agent for itself and the other lenders under the 2008 Bank Credit
Agreement, (iii) the holders of the notes under the 2008 Note Purchase Agreement
and (iv) the Noteholders, in form and substance satisfactory to the Required
Holders, and the conditions to the effectiveness thereof shall have been
satisfied or waived.
5.8. Special Counsel Fees.
The Company shall have paid the reasonable fees and disbursements of
Noteholders’ special counsel in accordance with Section 6 below.
5.9. Proceedings Satisfactory.
All proceedings taken in connection with this Amendment Agreement and all
documents and papers relating thereto shall be satisfactory to the Noteholders
signatory hereto and their special counsel, and such Noteholders and their
special counsel shall have received copies of such documents and papers as they
or their special counsel may reasonably request in connection herewith.

 

4



--------------------------------------------------------------------------------



 



6. EXPENSES.
Whether or not the Amendments become effective, the Company will promptly (and
in any event within thirty (30) days of receiving any statement or invoice
therefor) pay all reasonable fees, expenses and costs of your special counsel,
Bingham McCutchen LLP, incurred in connection with the preparation, negotiation
and delivery of this Amendment Agreement, the Intercreditor Agreement and any
other documents related thereto. Nothing in this Section shall limit the
Company’s obligations pursuant to Section 15.1 of the Existing Note Purchase
Agreement.
7. MISCELLANEOUS.
7.1. Part of Existing Note Purchase Agreement; Future References, etc.
This Amendment Agreement shall be construed in connection with and as a part of
the Note Purchase Agreement and, except as expressly amended by this Amendment
Agreement, all terms, conditions and covenants contained in the Existing Note
Purchase Agreement are hereby ratified and shall be and remain in full force and
effect. Any and all notices, requests, certificates and other instruments
executed and delivered after the execution and delivery of this Amendment
Agreement may refer to the Note Purchase Agreement without making specific
reference to this Amendment Agreement, but nevertheless all such references
shall include this Amendment Agreement unless the context otherwise requires.
7.2. Counterparts, Facsimiles.
This Amendment Agreement may be executed in any number of counterparts, each of
which shall be an original but all of which together shall constitute one
instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.
Delivery of an executed signature page by facsimile transmission shall be
effective as delivery of a manually signed counterpart of this Amendment
Agreement.
7.3. Governing Law.
THIS AMENDMENT AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND
THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE OF ILLINOIS
EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD PERMIT
THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.
[Remainder of page intentionally left blank. Next page is signature page.]

 

5



--------------------------------------------------------------------------------



 



If you are in agreement with the foregoing, please so indicate by signing the
acceptance below on the accompanying counterpart of this Amendment Agreement and
returning it to the Company, whereupon it will become a binding agreement among
you and the Company.

            WOODWARD GOVERNOR COMPANY
      By:   /s/ Robert F. Weber, Jr.         Name:   Robert F. Weber, Jr.       
Title:   Chief Financial Officer and Treasurer   

Signature Page to Amendment No. 1 to Note Purchase Agreement

 

 



--------------------------------------------------------------------------------



 



The foregoing Amendment Agreement is hereby accepted as of the date first above
written. By its execution below, each of the undersigned represents that it is
the owner of one or more of the Notes and is authorized to enter into this
Amendment Agreement in respect thereof.

                      New York Life Insurance and Annuity
Corporation Institutionally Owned Life
Insurance Separate Account    
 
                    By:   New York Life Investment Management LLC, its
Investment Manager    
 
               
 
      By:   /s/ Kathleen A. Haberkern
 
Name: Kathleen A. Haberkern    
 
          Title: Director    
 
                    New York Life Insurance Company    
 
                    By:   /s/ Kathleen A. Haberkern                          
Name: Kathleen A. Haberkern             Title: Corporate Vice President    
 
                    New York Life Insurance and Annuity Corporation    
 
                    By:   New York Life Investment Management LLC, its
Investment Manager    
 
               
 
      By:   /s/ Kathleen A. Haberkern
 
Name: Kathleen A. Haberkern    
 
          Title: Director    

Signature Page to Amendment No. 1 to Note Purchase Agreement

 

 



--------------------------------------------------------------------------------



 



                      Modern Woodmen of America    
 
                    By:   /s/ Douglas A. Pannier                           Name:
Douglas A. Pannier             Title: Portfolio Manager — Private Placements    
 
                    Nationwide Life Insurance Company
Nationwide Mutual Insurance Company
AMCO Insurance Company    
 
                    By:   /s/ Jeffrey A. Gilliam                           Name:
Jeffrey A. Gilliam
Title: Authorized Signatory    
 
                    Massachusetts Mutual Life Insurance Company    
 
                    By:   Babson Capital Management LLC, as Investment
Adviser    
 
               
 
      By:   /s/ Emeka O. Onukwugha
 
Name: Emeka O. Onukwugha    
 
          Title: Managing Director    
 
                    C.M. Life Insurance Company    
 
                    By:   Babson Capital Management LLC, as Investment
Sub-Adviser    
 
               
 
      By:   /s/ Emeka O. Onukwugha
 
Name: Emeka O. Onukwugha    
 
          Title: Managing Director    

Signature Page to Amendment No. 1 to Note Purchase Agreement

 

 



--------------------------------------------------------------------------------



 



                      MassMutual Asia Limited    
 
                    By:   Babson Capital Management LLC, as Investment
Adviser    
 
               
 
      By:   /s/ Emeka O. Onukwugha
 
Name: Emeka O. Onukwugha    
 
          Title: Managing Director    
 
                    American Family Life Insurance Company    
 
                    By:   /s/ Phillip Hannifan                           Name:
Phillip Hannifan
Title: Investment Director    
 
                    Connecticut General Life Insurance Company    
 
                    By:   CIGNA Investments, Inc. (authorized agent)    
 
               
 
      By:   /s/ Leonard Mazlish
 
Name: Leonard Mazlish
Title: Managing Director    
 
                    Life Insurance Company of North America    
 
                    By:   CIGNA Investments, Inc. (authorized agent)    
 
               
 
      By:   /s/ Leonard Mazlish
 
Name: Leonard Mazlish
Title: Managing Director    

Signature Page to Amendment No. 1 to Note Purchase Agreement

 

 



--------------------------------------------------------------------------------



 



                      CIGNA Life Insurance Company of New York    
 
                    By:   CIGNA Investments, Inc. (authorized agent)    
 
               
 
      By:   /s/ Leonard Mazlish
 
Name: Leonard Mazlish
Title: Managing Director    
 
                    Minnesota Life Insurance Company    
 
                    By:   Advantus Capital Management, Inc.    
 
               
 
      By:   /s/ Theodore R. Hoxmeier
 
Name: Theodore R. Hoxmeier
Title: Vice President    
 
                    Prudential Retirement Insurance and Annuity Company    
 
                    By:   Prudential Investment Management, Inc., as investment
manager    
 
               
 
      By:   /s/ Matthew W. Reed
 
Vice President    

Signature Page to Amendment No. 1 to Note Purchase Agreement

 

 



--------------------------------------------------------------------------------



 



GUARANTOR ACKNOWLEDGEMENT
The undersigned hereby acknowledges and agrees to the terms of Amendment No. 1
to Note Purchase Agreement, dated as of October 1, 2008 (the “Amendment”),
amending that certain Note Purchase Agreement, dated as of October 15, 2001,
(the “Note Purchase Agreement”), among Woodward Governor Company, a Delaware
corporation and the holders of Notes party thereto. The undersigned also
acknowledges and agrees that each reference to “the Bank Credit Agreement”
appearing in each Guaranty Agreement is hereby replaced with “any Major Credit
Facility”. The undersigned hereby confirms that the Guaranty Agreement to which
the undersigned is a party remains in full force and effect after giving effect
to the Amendment and continues to be the valid and binding obligation of the
undersigned, enforceable against the undersigned in accordance with its terms,
subject to any applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditor’s rights generally or by
equitable principles including principles of commercial reasonableness, good
faith and fair dealing (whether enforceability is sought by proceedings in
equity or at law).
Capitalized terms used herein but not defined are used as defined in the Note
Purchase Agreement.
Dated as of October 1, 2008

            WOODWARD FST, INC.
      By:   /s/ Robert F. Weber, Jr.         Name:   Robert F. Weber, Jr.       
Title:   Secretary and Treasurer   

Guarantor Acknowledgement

 

 



--------------------------------------------------------------------------------



 



Annex 1
Noteholders
Prudential Retirement Insurance and Annuity Company
Connecticut General Life Insurance Company
Life Insurance Company of North America
CIGNA Life Insurance Company of New York
New York Life Insurance Company
New York Life Insurance and Annuity Corporation
New York Life Insurance and Annuity Corporation Institutionally Owned Life
Insurance Separate Account
Nationwide Life Insurance Company
Nationwide Mutual Insurance Company
AMCO Insurance Company
Massachusetts Mutual Life Insurance Company
C.M. Life Insurance Company
MassMutual Asia Limited
Minnesota Life Insurance Company
Modern Woodmen of America
American Family Life Insurance Company
Annex 1-1

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
AMENDMENTS
(a) Section 7.1(f) — Information. Section 7.1(f) of the Existing Note Purchase
Agreement is hereby amended and restated to read as follows:
“(f) Major Credit Facility — substantially concurrent with the transmission
thereof, copies (unless otherwise delivered pursuant to the other provisions of
this Section 7.1) of all financial statements, notices, reports and other
information given by or on behalf of the Company or any of its Subsidiaries to
the financial institutions party to any Major Credit Facility (excluding routine
matters such as borrowing requests); and”
(b) Section 9.6 — Guaranty by Subsidiaries; Liens. Section 9.6 of the Existing
Note Purchase Agreement is hereby amended and restated to read as follows:
“Section 9.6 Guaranty by Subsidiaries. (a) If at any time, pursuant to the terms
and conditions of any Major Credit Facility, any existing or newly acquired or
formed Subsidiary of the Company becomes obligated as a guarantor or obligor
under such Major Credit Facility, the Company shall, at its sole cost and
expense, cause such Subsidiary to concurrently therewith become a Guarantor in
respect of this Agreement and the Notes, and within ten (10) Business Days
thereafter shall deliver to each of the holders of the Notes the following
items:
(1) an executed supplement to the Guaranty Agreement in the form of Exhibit A
thereto (a “Guaranty Supplement”);
(2) such documents and evidence with respect to such Subsidiary as the Required
Holders may reasonably request in order to establish the existence and good
standing of such Subsidiary and the authorization of the transactions
contemplated by such Guaranty Supplement;
(3) an opinion of counsel to the Company and such Subsidiary in form and
substance satisfactory to the Required Holders to the effect that (i) such
Guaranty Supplement has been duly authorized, executed and delivered by such
Subsidiary, (ii) the Guaranty Agreement as supplemented by such Guaranty
Supplement constitutes the legal, valid and binding contract and agreement of
such Subsidiary, enforceable in accordance with its terms (except as enforcement
of such terms may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance and similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles) and (iii) the
execution, delivery and performance by such Subsidiary of such Guaranty
Supplement do not (A) violate any law, rule or regulation applicable to such
Subsidiary, or (B)(1)conflict with or result in any breach of any of the
provisions of or constitute a default under or result in the creation or
imposition of any Lien not permitted by Section 10.5 or (2) conflict with or
result in any breach of any of the provisions of or constitute a default under
(I) the provisions of the charter, bylaws, certificate of formation, operating
agreement or other constitutive documents of such Subsidiary, or (II) any
agreement or other instrument to which such Subsidiary is a party or by which
such Subsidiary may be bound;

 

Exhibit A-1



--------------------------------------------------------------------------------



 



provided, that notwithstanding anything contained in this Section 9.6(a) to the
contrary, the Company shall be under no obligation to (but may in its sole
discretion) require any Foreign Subsidiary to become a Guarantor in respect of
this Agreement and the Notes to the extent such Foreign Subsidiary’s obligations
under all Major Credit Facilities consist solely of direct borrowings solely to
such Foreign Subsidiary (a “Foreign Borrowing”) or guaranties of a Foreign
Borrowing by another Foreign Subsidiary.
(b) If at any time, pursuant to the terms and conditions of all of the Major
Credit Facilities, any Guarantor is discharged and released from its Guaranty of
Indebtedness under all of the Major Credit Facilities and (1) such Guarantor is
not a co-obligor under any of the Major Credit Facilities and (2) the Company
shall have delivered to each holder of Notes an Officer’s Certificate certifying
that (i) the condition specified in clause (1) above has been satisfied and
(ii) immediately preceding the release of such Guarantor from the Guaranty
Agreement and after giving effect thereto, no Default or Event of Default shall
have existed or would exist, then, upon receipt by the holders of Notes of such
Officer’s Certificate, such Guarantor shall be discharged and released,
automatically and without the need for any further action, from its obligations
under the Guaranty Agreement; provided that, if in connection with any release
of a Guarantor from its Guaranty of Indebtedness under any Major Credit Facility
any fee or other consideration (excluding, for the avoidance of doubt, any
repayment of the principal or interest under any Major Credit Facility in
connection with such release) is paid or given to any holder of Indebtedness
under such Major Credit Facility in connection with such release, each holder of
a Note shall receive equivalent consideration on a pro rata basis in connection
with such Guarantor’s release from the Guaranty Agreement. Without limiting the
foregoing, for purposes of further assurance, each of the holders of the Notes
agrees to provide to the Company and such Guarantor, if reasonably requested by
the Company or such Guarantor and at the Company’s expense, written evidence of
such discharge and release signed by such holder.
(c) If at any time, pursuant to the terms and conditions of any other Major
Credit Facility, the Company or any of its Subsidiaries are required to or elect
to grant Liens on any of their assets to secure the Indebtedness evidenced by
such Major Credit Facility, the Company will, at its sole cost and expense,
grant, or cause such Subsidiary to grant, Liens on such assets in favor of the
holders of the Notes (or in favor of a collateral agent reasonably acceptable to
the Required Holders for the benefit of the holders of the Notes), and within
ten (10) Business Days thereafter will deliver to each of the holders of the
Notes the following items:
(1) such security documents as the Required Holders deem reasonably necessary or
advisable to grant to the holders of Notes (or such collateral agent for the
benefit of the holders of Notes) a perfected first priority security interest to
(or for the benefit of) the holders of Notes;

 

Exhibit A-2



--------------------------------------------------------------------------------



 



(2) such documents and evidence with respect to such Liens as the Required
Holders may reasonably request in order to establish the existence and priority
of such Liens and the authorization of the transactions contemplated by such
security documents; and
(3) an opinion of counsel to the Company or such Subsidiary in form and
substance satisfactory to the Required Holders to the effect that (x) such
security documents have been duly authorized, executed and delivered by the
Company or such Subsidiary, (y) such security documents constitute the legal,
valid and binding contract and agreement of the Company or such Subsidiary,
enforceable in accordance with their terms (except as enforcement of such terms
may be limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles) and (z) the execution, delivery
and performance by the Company or such Subsidiary of such security documents do
not violate (A) any law, rule or regulation applicable to the Company or such
Subsidiary, or (B)(1) conflict with or result in any breach of any of the
provisions of or constitute a default under or result in the creation or
imposition of any Lien not permitted by Section 10.5 or (2) conflict with or
result in any breach of any of the provisions of or constitute a default under
(I) the provisions of the charter, bylaws, certificate of formation, operating
agreement or other constitutive documents of the Company or such Subsidiary, or
(II) any agreement or other instrument to which the Company or such Subsidiary
is a party or by which such Subsidiary may be bound;
(d) If at any time, pursuant to the terms and conditions of any Major Credit
Facility, Liens granted by the Company or any Subsidiary are released under all
of the Major Credit Facilities and the Company will have delivered to each
holder of Notes an Officer’s Certificate certifying that immediately preceding
the release of such Liens and after giving effect thereto, no Default or Event
of Default will have existed or would exist, then, upon receipt by the holders
of Notes of such Officer’s Certificate, such Liens in favor of the holders of
Notes will be discharged and released, automatically and without the need for
any further action; provided that, if in connection with any release of such
Liens under any Major Credit Facility any fee or other consideration (excluding,
for the avoidance of doubt, any repayment of the principal or interest under any
Major Credit Facility in connection with such release) is paid or given to any
holder of Indebtedness under such Major Credit Facility in connection with such
release, each holder of a Note shall receive equivalent consideration on a pro
rata basis in connection with such release of Liens securing the Indebtedness
evidenced by this Agreement and the Notes. Without limiting the foregoing, for
purposes of further assurance, each of the holders of the Notes agrees to
provide to the Company, if reasonably requested by the Company and at the
Company’s expense, written evidence of such discharge and release signed by such
holder (or the collateral agent appointed by the holders of Notes).”

 

Exhibit A-3



--------------------------------------------------------------------------------



 



(c) Section 9.7 — Intercreditor Agreement. Section 9.7 of the Existing Note
Purchase Agreement is hereby amended and restated to read as follows:
“Section 9.7 Intercreditor Agreement. If at any time, pursuant to the terms and
conditions of any Major Credit Facility, (a) Subsidiaries of the Company are
required to provide a Guaranty of the Company’s Indebtedness under such Major
Credit Facility and such Subsidiaries are required to become a Guarantor in
respect of this Agreement and the Notes or (b) the Company or any of its
Subsidiaries are required to grant Liens on any of their assets to secure the
Indebtedness evidenced by any Major Credit Facility, and the Company or such
Subsidiaries are required to grant Liens to secure the Indebtedness evidenced by
this Agreement and the Notes, then the Company will, concurrently with the
execution thereof or the granting of such Guaranties and/or Liens, cause the
lenders under such Major Credit Facility to enter into, and the holders of Notes
hereby agree to enter into, an intercreditor agreement in form and substance
(including, without limitation, as to the sharing of recoveries and set offs)
reasonably satisfactory to the Required Holders (the “Intercreditor Agreement”)
with the holders of Notes, or enter inter a joinder agreement to such
Intercreditor Agreement in form and substance reasonably satisfactory to the
Required Holders (it being acknowledged and agreed that the form of Amended and
Restated Intercreditor Agreement being entered into on October 1, 2008 is in
form and substance satisfactory to the Required Holders with respect to the
granting of Guaranties). Within ten (10) Business Days following the execution
of any such Intercreditor Agreement (or any joinder thereto), the Company shall
deliver an executed copy thereof to each holder of Notes.”
(d) Section 10.4(d) — Subsidiary Debt. Section 10.4(d) of the Existing Note
Purchase Agreement is hereby amended and restated to read as follows:
“(d) Indebtedness evidenced by (i) any Guaranty Agreement (as the same may be
supplemented from time to time by any Guaranty Supplement) or (ii) any Guaranty
of any Major Credit Facility so long as such Subsidiary has executed and
delivered a Guaranty Agreement and the Company has complied with the provisions
of Sections 9.6 and 9.7 of this Agreement;”
(e) Section 10.4(g)(3) — Subsidiary Debt. Section 10.4(g)(3) of the Existing
Note Purchase Agreement is hereby amended and restated to read as follows:
“(3) the total amount of all Indebtedness permitted under this Section 10.4(g)
at no time exceeds an amount equal to 20% of Consolidated Net Worth.”
(f) Section 10.5 — Limitation on Liens. Section 10.5 of the Existing Note
Purchase Agreement is hereby amended by deleting paragraph (m) and inserting new
paragraphs (m) and (n) to read as follows:
“(m) Liens (i) in favor of the holders of the Notes (or in favor of a collateral
agent reasonably satisfactory to the Required Holders) created to secure the
Indebtedness evidenced by this Agreement and the Notes pursuant to
Section 9.6(c) and (ii) granted to secure the Indebtedness evidenced by any
Major Credit Facility, in each case under clauses (i) and (ii) in compliance
with Section 9.7; and

 

Exhibit A-4



--------------------------------------------------------------------------------



 



(n) Liens in addition to those permitted by paragraphs (a) through (m),
inclusive of this Section 10.5, provided that at the time of incurrence of such
other Liens and after giving effect thereto, (1) the total amount of
Indebtedness secured by Liens pursuant to this Section 10.5(n) at no time
exceeds an amount equal to 15% of Consolidated Net Worth and (2) the Company is
in compliance with the terms of Section 10.3.”
(g) Schedule B — Definitions of Bank Credit Agreement, Successor Credit
Agreement and Wachovia Credit Agreement. The definitions of “Bank Credit
Agreement”, “Successor Credit Agreement” and “Wachovia Credit Agreement” each
appearing in Schedule B of the Existing Note Purchase Agreement are each hereby
deleted.
(h) Schedule B — Definitions of Foreign Subsidiary and Major Credit Facility.
The following definitions are hereby added to Schedule B of the Existing Note
Purchase Agreement in their proper alphabetical order to read as follows:
““Foreign Subsidiary” means any Subsidiary of the Company which is not organized
under the laws of the United States of America, any State thereof or the
District of Columbia.”
““Major Credit Facility” means (a) the Second Amended and Restated Credit
Agreement, dated as of October 25, 2007, by and among the Company, the foreign
subsidiary borrowers from time to time parties thereto, the institutions from
time to time party thereto as lenders, and JPMorgan Chase Bank, National
Association, as administrative agent for itself and the other lenders party
thereto, (b) the Term Loan Credit Agreement, dated as of October 1, 2008, by and
among the Company, the institutions from time to time party thereto as lenders,
and JPMorgan Chase Bank, National Association, as administrative agent for
itself and the other lenders party thereto, (c) the Note Purchase Agreement,
dated as of October 1, 2008, among the Company and the purchasers party thereto,
and (d) any other credit, loan or borrowing facility or note purchase agreement
by the Company or any Subsidiary providing, in each case, for the incurrence of
Indebtedness in a principal amount equal to or greater than $25,000,000, in each
case under clauses (a) through (d) as amended, restated, supplemented or
otherwise modified and together with increases, refinancings and replacements
thereof.”
(i) Schedule B — Definition of Priority Debt. The definition of “Priority Debt”
appearing in Schedule B of the Existing Note Purchase Agreement is hereby
amended and restated to read as follows:
““Priority Debt” means (i) all unsecured Indebtedness of any Subsidiary other
than Indebtedness permitted by paragraphs (a) through (f), inclusive, of
Section 10.4, and (ii) Indebtedness of the Company or any Subsidiary secured by
Liens other than Liens permitted by paragraphs (a) through (m), inclusive, of
Section 10.5.”

 

Exhibit A-5